PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/130,092
Filing Date: 13 Sep 2018
Appellant(s): Carredano, Enrique



__________________
William L. Warren
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 September 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 23 April 2020 from which the appeal is taken have been modified by the advisory action dated 10 July 2020. A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-15, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4, 8-15, and 21-24 are directed to an abstract idea, and has additional elements that do not amount to significantly more than the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Claims 1 and 8 and the claims dependent therefrom, as a whole, essentially concerns the abstract ideas of determining the conductivity of the liquid mixture. The only claim steps not drawn to an abstract idea are is the step of making a series of standard liquid buffer solutions and measuring the conductivities of the series of standard liquid buffer solutions and also the steps of mixing the relative components in claims 1 and 8. The elements of the claim, considered both individually and as an ordered combination are not sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself (See MPEP § 2106 (II)). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-4, 8-15, and 21-24 are held to claim an abstract idea, and is therefore rejected as ineligible subject matter under 35 U.S.C. § 101. There is insufficient recitation of a machine or transformation. The claims are drawn to a method of predicting a conductivity according to a predetermined recipe without providing significantly more. 
Diamond v. Diehr, 450 U.S. 175 (1981), which used the feedback from measuring the temperature during the curing of rubber to determine when the rubber was cured using the Arrhenius equation.

(2) Response to Argument
Appellants’ first line of argument is that Claim 1 is eligible for streamlined analysis because its patentability is self-evident. Appellant argues that the instant claim improves a technology or computer functionality and therefore is patent eligible. However, the instant claims are drawn to the judicial exception of an abstract idea and do not amount to significantly more than said judicial exception. The instant claims are drawn to a method of controlling a formulation system or in-line duration system of a liquid buffer solutions. The vast majority of claim language is drawn to the performance of various calculations with a final step of somehow using the calculations to make a buffer. However, the ingredients to make a buffer are extremely broad and further from the instant claim language there are no positive steps wherein the equations or calculated values are positively recited to change any amount of components in an actual buffer solution. Instead the claims are drawn to calculating and determining various coefficients and values and then controlling a system by a software run on a computer. This claim language then results in the need to further examine the content of the claims and as such cannot be streamlined due to the whole of the eligibility of the claim being self-evident.
Appellant next argues that under full eligibility analysis Claim 1 is not directed to a judicial exception because the present claims are analogous to Claim 2 of Example 45 (Controller for Injection Mold) in Appendix 1 of the October 2019 Update to Patent Eligibility Guidance. Appellant argues that “step (vi) recites -controlling the buffer formulation or an in-line dilution system in a particular way that adds a meaningful limitation”. The Office respectfully disagrees. 
The Appellant compares the instant controlling the buffer solution to Claim 2 of Example 45. However, this does not appear to be the case as the recitation in Example 45 of “further configured to (d) send signals to the apparatus …eject the molded polyurethane from the mold” is drawn to a specific step that it is clear how the previous limitations of result in a signal which is then used to stop the apparatus and eject the mold. In the instant claims the there are no clear and positive recitations to what the steps are. The claim states “controlling a buffer 
While the previous steps of the claim which are drawn to abstract ideas of calculating various values with no indication of how those values relate to amounts of the buffer components. Further, there is no step of iteratively changing the amounts of any of the recited components in a tangible physical form rather only a determination of how the component amounts could or may be adjusted is recited. Upon checking the specification for further clarification as to how these steps may be completed an example was found starting on page 14 of the specification. 
The example is drawn to making many different pH and salt concentration recipes were prepared and their conductivities were measured, next pKa and concentrations were calculated, finally the conductivity is obtained by using the pKa, concentration, Λ0, and a “manual” fitting procedure to obtain values for the Kohlrausch coefficient. These obtained conductivities are then used to calculate the predicted total conductivity which is compared to the measured conductivity. However, this conductivity value is from a premade composition which also has a measured conductivity. No examples of iterative addition of the components to obtain a predicted conductivity was found, instead the predicted conductivity appears to be more drawn to a calculated conductivity for a composition which already has a measured conductivity and does not appear to be used to iteratively determine anything. Accordingly, the instant claim 1 fails to teach any steps which integrate the judicial exception into a practical application (Prong 2 of Revised Step 2A) nor the claim result in anything significantly more than the judicial exception (Step 2B).
Additionally, appellant argues that the instant claim positively recites controlling of the system using the predicted conductivity and mixing relative component proportion. However, this is not considered to add significantly more as the mixing relative components amounts to simply appending well-understood routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See MPEP § 2106.05(d). In the instant case it is well known how to make buffer solutions and as such is not considered to be indicative of an inventive concept (aka “significantly more”).
Appellant further argues that claim 1 places meaningful limitations on any judicial exception. To support this argument the Appellant draws parallels with the patent eligible subject matter of Diehr. However, the instant 
Appellants’ last argument is drawn to claims being eligible without complying with the machine-or-transformation test. Appellant states that Claim 1 is patent eligible under both Steps 2A and 2B. There are not any direct arguments in the line of argument but conclusory statements that the instant claim is patent eligible. The responses to the other arguments are intended to show that the instant claim is not eligible and it fails at Steps 2A and 2B.

All Appellants arguments are drawn to Claim 1. Claims 1 and Claim 8 are substantially similar and the Appellant states that for the reasons Claim 1 is patent eligible then Claim 8 is also patent eligible. The Office respectfully disagrees and uses the arguments presented above in response to Claim 8 as well.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Andrew J. Oyer/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        
Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767   

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.